    Case: 1:20-cv-06925 Document #: 31 Filed: 08/05/21 Page 1 of 17 PageID #:108




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IRENE ALEMAN,                       )
                                    )
            Plaintiff,              )                 Case No. 20-cv-6925
                                    )
      v.                            )                 Hon. Steven C. Seeger
                                    )
McDONALD’S CORPORATION,             )
                                    )
            Defendant.              )
____________________________________)

                          MEMORANDUM OPINION AND ORDER

       Plaintiff Irene Aleman is suing her former employer, McDonald’s Corporation, bringing

federal and state law claims. She basically alleges sexual harassment, discrimination, and

retaliation. McDonald’s has moved to dismiss the state law claims as preempted by the Illinois

Human Rights Act. For the reasons that follow, the motion to dismiss is granted.

                                           Background

       Irene Aleman, a Hispanic female, worked for McDonald’s from February 1997 to

February 2020. See Cplt., at ¶¶ 13–14 (Dckt. No. 1). Twenty years into her career, she started to

experience difficulties in the workplace. She alleges that in October 2017, one of her female

coworkers, Kerry Wright, began sexually assaulting and harassing her. Id. at ¶ 16. She

describes several incidents of harassment and assault, including inappropriate grabbing and

touching and sexually explicit comments. Id. (“Wright repeatedly touched and grabbed

Plaintiff’s derriere and made sexually explicit comments.”); id. at ¶ 18 (“Wright walked past

Plaintiff, and spanked her derriere.”); id. at ¶ 19 (alleging that Wright “continued the assaults and

harassment”); id. at ¶ 22 (alleging that Wright took “her shirt off in front of Plaintiff” and made

sexually explicit comments).
      Case: 1:20-cv-06925 Document #: 31 Filed: 08/05/21 Page 2 of 17 PageID #:109




          Aleman repeatedly reported Wright’s misconduct to “Facilitators,”1 fellow employees,

and supervisors. Id. at ¶¶ 17, 20, 23–24. Some supervisors responded that the company was

investigating her reports. Id. at ¶¶ 20, 23. But Aleman alleges that instead of taking action, her

manager, Raynah D’Souza, told her “I do not believe you.” Id. at ¶¶ 21, 24. And about a year

after the harassment began, Aleman was forced to work under her harasser. Id. at ¶ 25 (“On or

about October 2018, Ms. Wright was designated as the new class lead, a position wherein the

Plaintiff was forced to report to and work under Ms. Wright a majority of the time.”).

          While Aleman tried to ignore Wright’s “advances and harassment,” Aleman’s manager

(again, D’Souza) told her that she needed to “stop pushing back.” Id. at ¶¶ 26–27. Soon after

this meeting, Aleman received a negative performance review. Id. at ¶ 28. “[T]his was the first

negative performance review ever received in Plaintiff’s entire career with Defendant and [she]

felt retaliated against for reporting her allegations against Ms. Wright.” Id.

          Aleman also alleges that in February 2019, Wright “began using her personal computer to

video tape Plaintiff” while the two were facilitating classes together. Id. at ¶ 29. The videos

were for Wright’s personal use, not for any legitimate purpose. Id. When Aleman reported this

behavior to D’Souza, she “again refused to investigate and took no further action.” Id. at ¶ 30.

          In March 2019, Aleman requested to work in a different department. D’Souza told her

that she “was not going to support” her, and that Aleman “should just resign if she did not like

the work environment.” Id. at ¶ 31. D’Souza also told Aleman that she was “too old and needed

to be more relevant and adapt to the new Defendant’s [sic] culture.” Id.

          The majority of the complaint focuses on the alleged sexual harassment and assault, and

the responses by Aleman’s supervisors. Aleman also describes one incident about ethnicity. In



1
    The complaint does not reveal who, exactly, a “Facilitator” is, or what they do.
                                                       2
    Case: 1:20-cv-06925 Document #: 31 Filed: 08/05/21 Page 3 of 17 PageID #:110




April 2019, Wright made a comment about honey and lemon being “a very Mexican thing” with

knowledge of Aleman’s Mexican heritage, and did so knowing that Aleman was “the only

person of Mexican descent in the room.” Id. at ¶ 32. Aleman does not explain whether she

reported this comment to anyone.

       That month, Aleman requested a meeting with D’Souza to discuss the events of the

previous year and a half. Id. at ¶ 33. D’Souza refused to meet with her and told her to go to

Human Resources instead. Id.

       In May 2019, Aleman filed a formal complaint with Human Resources for sexual assault

and continued sexual harassment. Id. at ¶ 34. Human Resources conducted an investigation, and

informed Aleman that “there were no cameras or videos to prove Plaintiff’s sexual assault and

harassment allegations.” Id. at ¶ 35. “Bill Mitchell, Dean [of Hamburger University] and Ms.

D’Souza made the final decision not to remove or take any action against Ms. Wright and

proceeded to give Plaintiff only two (2) options, to move to a different department or leave the

company.” Id. When Aleman tried to move to a different department (for the second time),

D’Souza told her “she would not approve or support any of Plaintiff’s requests.” Id. at ¶ 36.

       D’Souza also told Aleman that she “was not doing her job” or meeting the facilitation

standards, and that McDonald’s was hiring new people “fresh out of college.” Id. at ¶ 37. “Ms.

D’Souza continued to create a hostile work environment, which resulted in Plaintiff having a

nervous breakdown in front of Ms. D’Souza, due to her actions toward Plaintiff.” Id.

       In August 2019, Aleman was placed on a two month “Plan Improvement Process” (a

“PIP”). Id. at ¶ 39. At that point, “it was recommended” – the complaint doesn’t say by whom –

“that Plaintiff resign from the company due to her nervous breakdown and sexual assault and

harassment complaints.” Id. at ¶ 40.



                                                3
    Case: 1:20-cv-06925 Document #: 31 Filed: 08/05/21 Page 4 of 17 PageID #:111




        Aleman experienced another nervous breakdown in September 2019. Id. at ¶ 41.

D’Souza told her that she needed to get better “because things will not look good for her.” Id.

And later that month, Bill Mitchell (the “Dean of Hamburger University”) told Aleman that it

was “in [her] best interest to leave on her own.” Id. at ¶¶ 23, 42.

        D’Souza then went on sabbatical. Id. at 43–44. While she was gone, Aleman reported to

Jose Villamar. Id. While reporting to him “[d]uring the eight weeks Ms. D’Souza was on

leave,” Plaintiff “met all of her goals in her PIP and Mr. Villamar indicated to Plaintiff that she

need not to [sic] worry about anything [and] to continue doing what she was doing.” Id. at ¶ 44.

But when D’Souza returned, she extended Aleman’s PIP goals another 60 days. Id. at ¶ 45.

        In December 2019, D’Souza “indicated” that Aleman “did not see any improvements

with regard to her PIP.” Id. at ¶ 46. Aleman then suffered a third nervous breakdown. Id. at

¶ 47. Villamar then told Aleman that D’Souza had something against her: “I don’t know what’s

wrong, she just doesn’t want you here and she will do anything she could to get you out.” Id. at

¶ 48.

        In January 2020, D’Souza told Aleman that it “would be [in her] best interest to leave”

and “gave no other option.” Id. at ¶ 49. In February, Defendant offered Aleman “an unusual

severance package” – “not Defendant’s customary severance package” – and “forced Plaintiff to

resign.” Id. at ¶ 50.

        Aleman filed this case in November 2020 and brings five claims against McDonald’s.

The first three Counts are federal claims under Title VII, based on sexual harassment (Count I),

sex discrimination (Count II), and retaliation (Count III). Aleman also brings two state law

claims for intentional infliction of emotional distress (Count IV) and constructive discharge

(Count V).



                                                  4
    Case: 1:20-cv-06925 Document #: 31 Filed: 08/05/21 Page 5 of 17 PageID #:112




       McDonald’s has moved to dismiss Aleman’s two state law claims. See Def.’s Mtn. to

Dismiss (Dckt. No. 13). It argues that those claims are preempted by the Illinois Human Rights

Act (“IHRA”) and that they fail to state a claim upon which relief can be granted.

                                             Discussion

       The IHRA creates an administrative procedure for handling certain types of civil rights

claims. The flipside of that procedure is that the Illinois Human Rights Commission, not courts,

has the exclusive power to hear civil rights violations covered by the Act. See Naeem v.

McKesson Drug Co., 444 F.3d 593, 602 (7th Cir. 2006).

       The Act includes a preemption provision that divests courts of the power to hear civil

rights claims. “Except as otherwise provided by law, no court of this state shall have jurisdiction

over the subject of an alleged civil rights violation other than as set forth in this Act.” See 775

ILCS 5/8-111(D). “That statutory provision tells us that the ‘subject’ of an alleged ‘civil rights

violation’ must be heard under the procedures of the Act.” See Richards v. U.S. Steel, 869 F.3d

557, 563 (7th Cir. 2017). The Illinois Supreme Court has held that “if a common law action is in

essence one which seeks redress for a ‘civil rights violation’ as defined by the Act and there is no

basis for the action other than the Act, the circuit court lacks jurisdiction to adjudicate the claim.”

See Maksimovic v. Tsogalis, 177 Ill. 2d 511, 227 Ill. Dec. 98, 687 N.E.2d 21, 23 (1997) (citing

Geise v. Phoenix Co. of Chicago, Inc., 159 Ill. 2d 507, 203 Ill. Dec. 454, 639 N.E.2d 1273, 1276

(1994)).

       “But the Act does not call for preemption in the broader sense that all claims arising out

of an employment relationship are precluded.” See Richards, 869 F.3d at 563 (emphasis in

original). So tort claims based on workplace misconduct are not always preempted.




                                                  5
    Case: 1:20-cv-06925 Document #: 31 Filed: 08/05/21 Page 6 of 17 PageID #:113




       It depends on where the duties come from. “To draw the line between preemption versus

not, the Illinois Supreme Court has boiled down the inquiry as follows: whether a court ‘may

exercise jurisdiction over a tort claim depends on whether the tort claim is inextricably linked to

a civil rights violation such that there is no independent basis for the action apart from the Act

itself.’” Id. at 564 (quoting Maksimovic, 687 N.E.2d at 23) (emphasis in original). “Put another

way, the key to preemption is not whether the facts that support a common law tort claim (like

intentional infliction of emotional distress) would also support a claim under the Human Rights

Act, but rather whether the plaintiff can prove the elements of the tort ‘independent of any legal

duties created by the Illinois Human Rights Act.’” Id. (quoting Maksimovic, 687 N.E.2d at 24)

(emphasis in original). The key is independent duties, not independent facts.

       At times, McDonald’s suggests that the Act preempts the common law claims because

there is factual overlap. See Def.’s Mem. in Supp. of Mtn. to Dismiss, at 3 (Dckt. No. 14)

(“Plaintiff does not allege any new facts to support her IIED claim.”); id. at 4 (“Likewise,

Plaintiff’s constructive discharge claim is subject to dismissal because the factual allegations that

support these claims are inarguably intertwined with her harassment and discrimination

claims.”).

       Factual overlap is not what matters. “It does not matter that the claims have factual

overlap; the issue is whether plaintiff can state a claim without reference to the Illinois Human

Rights Act.” See Hespe v. City of Chicago, 307 F. Supp. 3d 874, 889 (N.D. Ill. 2018); see also

Torres v. Merck Sharp & Dohme Corp., 255 F. Supp. 3d 826, 832 (N.D. Ill. 2017) (“Factual

overlap is not the dividing line between preemption or not.”) (emphasis in original).

       Instead, “the concrete question to ask is whether the plaintiff states a valid common-law

claim without needing to rely on the rights and duties created by the Human Rights Act.”



                                                  6
     Case: 1:20-cv-06925 Document #: 31 Filed: 08/05/21 Page 7 of 17 PageID #:114




Richards, 869 F.3d at 564; see also Naeem, 444 F.3d at 602–03 (“[I]f a plaintiff can allege facts

sufficient to establish elements of a tort, that tort is not preempted by the IHRA.”). So factual

overlap between statutory and common law claims does not matter if a plaintiff is not relying on

rights or duties created by the IHRA.

        A good example is inappropriate physical contact. That act could be sexual harassment.

And it could be battery, too. But if a plaintiff can satisfy the elements of a common law battery

claim, without relying on rights under the IHRA, there is no preemption. See Maksimovic, 687

N.E.2d at 23 (“[W]hether the circuit court may exercise jurisdiction over a tort claim depends

upon whether the tort claim is inextricably linked to a civil rights violation such that there is no

independent basis for the action apart from the Act itself.”) (holding that “clearly” a battery

claim was not preempted because plaintiff’s tort claim was “not inextricably linked to a civil

rights violation”). Battery is battery, even if the Act did not exist.

        The question is whether the complaint states a common law claim based on duties that

are independent of any rights or duties created by the Act. If so, “she can pursue tort claims free

of statutory preemption.” See Richards, 869 F.3d at 564–65. If not, then the claim is preempted

by the Act. Claims that rely on the Act must proceed under the Act.

I.      Intentional Infliction of Emotional Distress (Count IV)

        The first state law claim is intentional infliction of emotional distress. The Court

concludes that the claim cannot survive without relying on the Act, and thus is preempted.

        On its face, the complaint points to sexual harassment, discrimination, and retaliation as

the basis for the claim of intentional infliction of emotional distress. Count IV is only five

paragraphs long, and there isn’t much there. It rests on harassment, discrimination, and

retaliation, without much else. “Defendant[’s] sexual harassment of, discrimination against, and



                                                   7
    Case: 1:20-cv-06925 Document #: 31 Filed: 08/05/21 Page 8 of 17 PageID #:115




retaliation against Plaintiff was intentional or at minimum reckless.” See Cplt., at ¶ 73 (Dckt.

No. 1). And “Defendant’s extreme and outrageous conduct caused Plaintiff to suffer from severe

emotional distress.” Id. at ¶ 75.

       That claim uses the same terminology, and covers the same type of conduct, as the IHRA.

The Act expressly prohibits sexual harassment, discrimination, and retaliation. See 775 ILCS

5/2-102(D) (“It is a civil rights violation . . . [f]or any employer, employee, agent of any

employer, employment agency, or labor organization to engage in sexual harassment. . . .”); 775

ILCS 5/2-102(A), 775 ILCS 5/1-103(Q) (“It is a civil rights violation . . . [f]or any employer to

refuse to hire, to segregate, to engage in harassment . . . or to act with respect to recruitment,

hiring, promotion, renewal of employment, selection for training or apprenticeship, discharge,

discipline, tenure or terms, privileges or conditions of employment on the basis of unlawful

discrimination.”); id. (defining “[u]nlawful discrimination” as “discrimination against a person

because of his or her actual or perceived: race, color, religion, national origin, ancestry, age,

sex . . . .”); 775 ILCS 5/6-101 (“It is a civil rights violation for a person, or for two or more

persons to conspire, to . . . [r]etaliate against a person because he or she has opposed that which

he or she reasonably and in good faith believes to be unlawful discrimination, sexual harassment

in employment . . . .”).

       But again, the question is not whether the complaint is about conduct that is covered by

the IHRA. The question is whether the state law claim could stand on its own two feet, without

relying on the Act to prop itself up. See Naeem, 444 F.3d at 604 (“[T]he proper inquiry was not

whether the facts that support Ms. Naeem’s intentional infliction of emotional distress claim

could also have supported a discrimination claim, but instead whether Ms. Naeem can prove the

elements of intentional infliction of emotional distress independent of legal duties furnished by



                                                   8
    Case: 1:20-cv-06925 Document #: 31 Filed: 08/05/21 Page 9 of 17 PageID #:116




the IHRA.”); Sanders v. Chicago Transit Authority, 2020 WL 5253867, at *9 (N.D. Ill. 2020)

(“[T]he question is whether Sanders can state an emotional-distress claim without relying on the

legal duties created by the Human Rights Act.”).

        Courts must “ask whether [a plaintiff] can state a valid common-law claim without

needing to rely on rights or duties sourced to the Human Rights Act.” See Richards, 869 F.3d at

565. “The distinction between claims that are preempted and claims that are not preempted turns

on the legal duty that the defendant allegedly breached; that is, if the conduct would be

actionable even aside from its character as a civil rights violation because the IHRA did not

furnish[ ] the legal duty that the defendant was alleged to have breached, the IHRA does not

preempt a state law claim seeking recovery for it.” See Naeem, 444 F.3d at 604 (internal

quotation marks and citations omitted).

        The Act “does not preclude courts from exercising jurisdiction over all tort claims

factually related to incidents of sexual harassment.” Id. at 602. “‘[D]iscrimination and

intentional infliction of emotional distress are different wrongs,’ and so torts that do not depend

on a civil rights violation are not preempted.” Id. at 604 (quoting Sanglap v. LaSalle Bank FSB,

345 F.3d 515, 519 (7th Cir. 2003)).2




2
   In Quantock v. Shared Mktg. Servs., Inc., 312 F.3d 899 (7th Cir. 2002) (per curiam), the Seventh Circuit
held that the IHRA preempted a claim of intentional infliction of emotional distress because the “factual
allegations” were “identical” to a sexual harassment claim. “Quantock’s claim of intentional infliction of
emotional distress is supported by factual allegations identical to those set forth in her Title VII sexual-
harassment claim.” Id. at 905 (emphasis added); see also Nischan v. Stratosphere Quality, LLC, 865 F.3d
922, 934 (7th Cir. 2017) (“Because the facts supporting Nischan’s tort claim [for intentional infliction of
emotional distress] are identical to those supporting her IHRA claim, the two claims are inextricably
linked. See Quantock, 312 F.3d at 905. The IHRA thus preempts Nischan’s claim.”) (emphasis added).
Both claims in Quantock (like the claims at issue here) involved inappropriate touching and unwanted
verbal advances. But since Quantock, the Seventh Circuit has made clear that preemption does not turn
on whether the claims share common facts. See Richards, 869 F.3d at 564; Naeem, 444 F.3d at 602–04.
So this Court views the standard as clarified and restated in Richards and Naeem.
                                                     9
   Case: 1:20-cv-06925 Document #: 31 Filed: 08/05/21 Page 10 of 17 PageID #:117




       In sum, the question is not whether the conduct could give rise to a claim for sexual

harassment, discrimination, and retaliation. The question is whether the conduct could give rise

to a common law claim, even if the IHRA did not exist. If duties and rights under the IHRA are

a linchpin of the claim, then the claim is preempted by the IHRA.

       The complaint fails to state a common law claim against McDonald’s for intentional

infliction of emotional distress. That claim requires a showing that “(1) the defendant’s conduct

was truly extreme and outrageous; (2) the defendant intended to inflict severe emotional distress

(or knew that there was at least a high probability that its conduct would cause severe emotional

distress); and (3) the defendant’s conduct did in fact cause severe emotional distress.” See

Richards, 869 F.3d at 566 (citing Feltmeier v. Feltmeier, 207 Ill. 2d 263, 278 Ill. Dec. 228, 798

N.E.2d 75, 80 (2003)). Note that the focus is on the conduct of the “defendant.” Id.

       A common law claim against an employer faces a hurdle that a claim under the IHRA

does not. Recall, Aleman is only suing McDonald’s, her former employer. So the question is

not whether the complaint alleges a claim against the employees for intentional infliction of

emotional distress without relying on duties created by the IHRA. Instead, the question is

whether the complaint alleges a claim against McDonald’s for intentional infliction of emotional

distress without relying on duties created by the IHRA.

       An employer is not automatically liable for the torts of its employees under Illinois

common law. “Although the Human Rights Act imposes strict liability on an employer for a

supervisor’s misconduct, not so with the common law.” Id. at 565; see also id. (noting that “the

set of facts – that is, the alleged misconduct” on which the plaintiff can rely “is restricted only to

those that the Illinois common law would attribute to” her employer) (emphasis in original).




                                                  10
   Case: 1:20-cv-06925 Document #: 31 Filed: 08/05/21 Page 11 of 17 PageID #:118




        Under Illinois common law, an employer can be held liable for the torts of its employees

only if the employee commits the tort within the scope of employment. Id. (citing Boston v. U.S.

Steel Corp., 816 F.3d 455, 467 (7th Cir. 2016)). Illinois courts look to Section 228 of the

Restatement (Second) of Agency when considering whether an employee acted within the scope

of employment. Id. “In keeping with Section 228, an employer is not liable for the acts of an

employee where the acts complained of were committed solely for the benefit of the employee.”

Id. (citation omitted).

        Sexual harassment and assault are not within the scope of employment. “And in the

specific context of sexual assault, the sexual nature of the misconduct generally disqualifies the

employee’s act as being taken in furtherance of the employer’s interest.” Id. (citation omitted);

see also Powell v. City of Chicago, 2021 IL App (1st) 192145, ¶ 23 (“In sexual assault cases, we

have . . . inquired whether the assault furthered the employer’s business. . . . [W]e have

consistently found that sexual assault did not further an employer’s business.”) (citation

omitted); id. at ¶ 25 (“Illinois cases are ‘clear that as a matter of law acts of sexual assault are not

within the scope of employment.’”) (quoting Deloney v. Bd. of Educ. of Thornton Twp., 281 Ill.

App. 3d 775, 217 Ill. Dec. 123, 666 N.E.2d 792, 799 n.5 (1996)); Doe ex rel. Doe v. Lawrence

Hall Youth Servs., 2012 IL App (1st) 103758, 358 Ill. Dec. 867, 966 N.E.2d 52, 62 (2012)

(“[S]exual assault by its very nature precludes a conclusion that it occurred within the

employee’s scope of employment under the doctrine of respondeat superior.”) (citation omitted)

(emphasis in original); Doe v. Bd. of Educ. of City of Chicago, 2020 WL 1445638, at *17 (N.D.

Ill. 2020) (“[W]here an employee commits an intentional tort ‘purely in his own interest’

vicarious liability does not apply.”) (quoting Randi F. v. High Ridge YMCA, 170 Ill. App. 3d

962, 120 Ill. Dec. 784, 524 N.E.2d 966, 970 (1988)).



                                                  11
   Case: 1:20-cv-06925 Document #: 31 Filed: 08/05/21 Page 12 of 17 PageID #:119




       The majority of Aleman’s allegations relate to the harassing conduct of Wright, her

coworker and (later) supervisor. See, e.g., Cplt., at ¶¶ 16, 18–19, 22, 29 (Dckt. No. 1). Wright

did not act within the scope of employment when she sexually harassed and assaulted Aleman.

Her actions were taken for her benefit alone. And because the alleged misconduct was of a

sexual nature, Wright’s acts were not “in furtherance of [Defendant’s] interest.” Richards, 869

F.3d at 565.

       Therefore, Wright’s conduct cannot be attributed to McDonald’s. So the allegations

against Wright cannot give rise to a common law claim against McDonald’s for intentional

infliction of emotional distress. And that means that there’s preemption. Aleman couldn’t bring

a claim against McDonald’s for the conduct of Wright without relying on the Act, which (unlike

the common law) creates strict liability for employers for sexual harassment. See Geise, 639

N.E.2d at 1277 (noting that the IHRA “imposes strict liability on the employer”).

       Without the allegations against Wright, Aleman is left with her allegations about other

employees. The complaint alleges that other employees resisted her complaints and didn’t

believe her when she reported the harassment. See Cplt., at ¶¶ 17, 20, 23–24, 30 (Dckt. No. 1).

She alleges that her manager, D’Souza, told her to “stop pushing back,” refused her requests for

a transfer, and said she “was not going to support” Aleman. Id. at ¶¶ 27, 31, 33, 36. She also

alleges that she received negative performance reviews and was placed on a “Plan Improvement

Process” in retaliation for her complaints. Id. at ¶¶ 28, 39. And ultimately, after she filed a

complaint about the harassment, Human Resources found that her claim lacked any evidence,

and no action was taken. Id. at ¶¶ 34–35. Several employees also encouraged her, and “forced”

her, to resign from her position. Id. at ¶¶ 31, 37, 40, 42, 49.




                                                  12
   Case: 1:20-cv-06925 Document #: 31 Filed: 08/05/21 Page 13 of 17 PageID #:120




        But these facts, without reliance on the duties imposed by the IHRA, don’t rise to the

level of “extreme and outrageous conduct” necessary to support an emotional-distress claim.

See, e.g., Naeem, 444 F.3d at 606 (observing that courts hesitate “to find intentional infliction of

emotional distress in the workplace because, if everyday job stresses resulting from discipline,

personality conflicts, job transfers or even terminations could give rise to a cause of action for

intentional infliction of emotional distress, nearly every employee would have a cause of action”)

(internal quotation marks and citation omitted); Gould v. Barrett, 2002 WL 485342, at *9 (N.D.

Ill. 2002) (collecting cases and holding that plaintiff failed to establish extreme and outrageous

conduct, even where “an employer ignored an employee’s concern for personal safety,

reprimanded her for perceived shortcomings, accused her of poor sales despite having made her

sales quota, . . . and made it extremely difficult for her to continue working”); Schroeder v.

RGIS, Inc., 2013 IL App (1st) 122483, 372 Ill. Dec. 667, 992 N.E.2d 509, 518–19 (2013) (“A

review of the allegations . . . stripped of the alleged civil rights violations, results in the

remaining allegations that plaintiff had a long commute, difficult working conditions, long hours,

and uncooperative colleagues and bosses. We cannot say . . . that such conduct is ‘so extreme as

to go beyond all possible bounds of decency’ . . . . Accordingly, we hold plaintiff’s tort claim is

inextricably linked to a civil rights violation, i.e., the retaliation he endured after reporting his

supervisor’s discriminatory conduct toward him. . . . Therefore, defendant’s claim is preempted,

and thus, barred, by the Human Rights Act.”) (citations omitted); see also Herrera v. Di Meo

Bros., Inc., 2021 WL 1175212, at *6 (N.D. Ill. 2021).

        In Richards, the Seventh Circuit considered the conduct of supervisors who made

insulting remarks about an employee’s weight and “grabbed a radio off of [her] chest.” See

Richards, 869 F.3d at 568. “Although none of these instances are a credit to a respectful



                                                   13
   Case: 1:20-cv-06925 Document #: 31 Filed: 08/05/21 Page 14 of 17 PageID #:121




workplace, none of them, either alone or in combination, amount to ‘extreme and outrageous’

misconduct under Illinois law. This is especially true given that this all took place in the

workplace, where Illinois common law (remember, the Human Rights Act is broader) pays

special care to avoid transforming employer-employee disagreements into an emotional-distress

claim.” Id. And the inadequate response by company leadership didn’t constitute extreme and

outrageous conduct, either. Id. (holding that “insensitive remarks” made by HR personnel in

response to complaints did not give rise to an intentional infliction of emotional distress claim);

see also id. (“Nor were the human resources personnel required to believe Richards’s version of

events.”).

        At bottom, Aleman alleges that supervisors and other employees at McDonald’s failed to

take her allegations about harassment and discrimination seriously enough. But Aleman has

come forward with no support in Illinois case law for the notion that such inaction could give

rise to a claim for intentional infliction of emotional distress.

        Even if that conduct by other employees (excluding Wright) could give rise to a common

law claim, the duties arise from the Act. In the end, Aleman is alleging that they did not

appropriately respond to her allegations of harassment and discrimination. That claim

presupposes the existence of a right – a right not to be mistreated by Wright – that depends on

the Act. The claim also presupposes the existence of a duty – a duty by McDonald’s to respond

appropriately to this sort of misconduct – that once again stems from the Act.

        So, Aleman’s allegations about Wright and the other employees do not give rise to a

claim against McDonald’s under Illinois common law, albeit for different reasons. Wright acted

outside the scope of employment by engaging in sexual harassment and assault, so that conduct

cannot be attributed to McDonald’s. For the remaining employees, the conduct was not



                                                  14
      Case: 1:20-cv-06925 Document #: 31 Filed: 08/05/21 Page 15 of 17 PageID #:122




sufficiently extreme and outrageous to give rise to a common law claim. And even if it was, the

claim presupposes the existence of a right and a duty based on the Act, and thus is inextricably

linked with the IHRA.

         Overall, Aleman’s complaint does not state an independent common law claim for

intentional infliction of emotional distress against McDonald’s. The complaint does not allege a

basis for vicarious liability under the common law. Aleman cannot state a claim without relying

on rights and duties under the IHRA, so the claim is preempted. See Sanders, 2020 WL

5253867, at *10 (dismissing an intentional infliction of emotional distress claim on preemption

grounds because the complaint failed to allege vicarious liability). Count IV is dismissed.

II.      Constructive Discharge (Count V)

         The last claim is constructive discharge. Aleman alleges that McDonald’s “deliberately

created intolerable working conditions” by failing to prevent “discrimination, harassment, and

hostility.” See Cplt., at ¶ 78 (Dckt. No. 1). She alleges that McDonald’s acted “with the intent to

drive Plaintiff to resign.” Id. at ¶ 79. McDonald’s argues that the claim is “inextricably linked

to, premised on and rooted in her civil rights claims.” See Def.’s Mem. in Supp. of Mtn. to

Dismiss, at 3–4 (Dckt. No. 14) (emphasis in original). So, McDonald’s argues that the claim is

preempted by the IHRA.

         On its face, the claim is inextricably linked to civil rights under the Illinois Human Rights

Act. She basically alleges that she was forced out of the company for complaining about

discrimination and harassment. The complaint rests on the existence of underlying civil rights –

the right to be free from discriminatory and harassing conduct – and thus is preempted. See

Fortner v. RH Wine & Co., 2020 WL 5569831, at *2 (N.D. Ill. 2020) (“Here, Fortner alleges she

was fired for complaining about discrimination based on her age. The right to be free from



                                                  15
   Case: 1:20-cv-06925 Document #: 31 Filed: 08/05/21 Page 16 of 17 PageID #:123




discrimination based on age is a civil right. That means Fortner’s common law retaliation claim

is ‘inextricably linked’ to civil rights and is preempted by the Illinois Human Rights Act.”)

(citation omitted).

       Aleman doesn’t muster a convincing response. She argues that the claim is not

preempted because it “does not arise solely out of the Title VII claim.” See Pl.’s Resp. to Mtn. to

Dismiss, at 11 (Dckt. No. 20). But that’s not the question. The question is whether the claim

arises solely out of rights and duties from the IHRA, not from Title VII.

       Aleman argues that constructive discharge “can also occur when an employer acts in a

manner so as to have communicated to a reasonable employee that she will be terminated.” Id.

Aleman puts forward a pair of cases, but they did not recognize a freestanding constructive

discharge claim under Illinois law. Rather, they addressed constructive discharge as an element

of a separate claim for retaliation. See Chapin v. Fort-Rohr Motors, Inc., 621 F.3d 673, 679 (7th

Cir. 2010) (considering constructive discharge as an element of retaliation claim under Title

VII); Kodish v. Oakbrook Terrace Fire Prot. Dist., 604 F.3d 490, 501–02 (7th Cir. 2010)

(considering constructive discharge as an element of a First Amendment retaliation claim).

       Constructive discharge can also serve as a theory for the adverse employment action

element of a claim under the IHRA. See Cooksey v. Bd. of Educ. of the City of Chicago, 2014

WL 702386, at *2 (N.D. Ill. 2014) (citing Steele v. Illinois Human Rights Comm’n, 160 Ill. App.

3d 577, 112 Ill. Dec. 568, 513 N.E.2d 1177, 1179 (1987)). But it is not its own claim. “[W]here

courts in Illinois have allowed a constructive discharge claim to proceed, it is because the claim

was tethered to a violation of a specific statute . . . rather than presented as a separate count.” Id.

And to the extent that Aleman intended to bring a claim for a violation of the IHRA, that claim




                                                  16
   Case: 1:20-cv-06925 Document #: 31 Filed: 08/05/21 Page 17 of 17 PageID #:124




would need to proceed under the IHRA’s administrative procedures rather than before this Court

in the first instance. See 775 ILCS 5/8-111(D); see also Herrera, 2021 WL 1175212, at *5.

       One portion of Aleman’s brief suggests that she intended to bring a claim for retaliatory

constructive discharge. See Pl.’s Resp. to Mtn. to Dismiss, at 12 (Dckt. No. 20) (“Following all

of Plaintiff’s protected complaints, she was placed on PIP (Plan Improvement Process) . . . .”).

But such a claim does not exist under Illinois law. See Thomas v. Guardsmark, Inc., 381 F.3d

701, 708 (7th Cir. 2004) (“[T]he [Illinois Supreme Court] ‘has thus far declined to recognize a

cause of action for retaliatory constructive discharge.’”) (quoting Fisher v. Lexington Health

Care, Inc., 188 Ill. 2d 455, 243 Ill. Dec. 46, 722 N.E.2d 1115, 1121 (1999)). So to the extent that

Aleman is bringing a non-preempted claim, the claim fails as a matter of law. Count V is

dismissed.

                                           Conclusion

       For the foregoing reasons, the Court grants Defendant’s motion to dismiss Count IV

(intentional infliction of emotional distress) and Count V (constructive discharge).




Date: August 5, 2021

                                                     Steven C. Seeger
                                                     United States District Judge




                                                17
